This is an appeal by the plaintiffs in error from a judgment rendered by the district court of Bryan county. The appeal was filed in this court on October 15, 1920. The defendant in error has filed a motion to dismiss said appeal for the reason that the plaintiffs in error have failed to file their brief as required by the rules and orders of this court. On April 18, 1923, an order was made by this court requiring plaintiffs in error to file their brief herein on or before July 1, 1923. The plaintiffs in error have not filed their brief nor offered any excuse for their failure to do so, and under Rule No. 7 of this court, the plaintiffs in error will be deemed to have abandoned said appeal, and said motion to dismiss is sustained.
By the Court: It is so ordered.